DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Claims 1-20 are pending.
The objection to specification has been withdrawn in light of the Applicant’s amendment.
The objection to claims has been withdrawn in light of the Applicant’s amendment.
The rejection under 35 U.S.C. 112(b) has been withdrawn in light of the Applicant’s amendment.
Applicant's arguments in the Remarks filed on 07/27/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument (pages 8-9), Examiner respectfully disagrees.
Kuboyama discloses a system of selecting program or channel information by using of voice recognition (¶ [0002]). Program or channel information is specified by a channel number, station name, a program name, a performer, a keyword or a category to be spoken by a user and recognized by a voice recognition unit (¶ [0026] and ¶ [0033]-[0035]). Kuboyama discloses first, a user says a desired channel specified by a channel number or station name to a voice recognition unit, a list of most likely channel candidates is acquired (¶ [0026]). A television program of selected highest score channel candidate is displayed in one of subareas on a display (Figure 3A-3B) in a smooth video image or a complete video mode while television programs of other channel candidates are displayed in intermittently rough-motion video images or frame-skipping or still image mode (¶ [0027]-[0028] and ¶ [0038]-[0040]). Then, the user can quickly select any desired channel from the channel candidates being displayed in any other subareas in order to the television program of the selected channel is displayed in full screen mode (¶ [0029]), or say selected channel again if a right channel is not found (Figure 8). It means that Kuboyama discloses the limitations of “a process of displaying, on a display, one of the selected content…; a process of displaying, as options, item images…; and a process of displaying, on the display, another content…”
For the above-mentioned reasons, Kuboyama still meets the amended claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9, 12, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuboyama et al (US 2007/0118382).
Regarding claim 1, Kuboyama discloses a receiving apparatus comprising: 
control circuitry (¶ [0041]-[0044]) configured to perform 
a search process of searching for one of a channel or a content on the basis of a phrase that is recognized from uttered speech; a process of selecting one of a single channel or a single content from among, respectively, a plurality of channels obtained through the search process or a plurality of contents obtained through the search process (Figure 2; ¶ [0026]-[0027] and ¶ [0034]-[0037] for searching and selecting a most highest score channel of acquired channel candidates on the basis of a result of voice recognition of a user saying a desired channel or a program category to assign to tuner 1 for completely receiving its program information); 
a process of displaying, on a display, one of the selected content or a content that is being broadcasted on the selected channel (Figures 3A-3B; ¶ [0027]-[0028] and ¶ [0038]-[0040] for displaying a television program broadcasted on the selected highest score channel 34 in one of subareas on a display in a smooth video image or a complete video mode); and 
a process of displaying, as options, item images representing one of the plurality of channels or the plurality of contents (Figures 3A-3B; ¶ [0028]-[0029], ¶ [0035] and ¶ [0038]-[0040] for displaying television programs of other channel candidates on other subareas display in intermittently rough-motion video images or frame-skipping or still image mode), wherein each of the item images includes a reading item for speech input corresponding to one of the plurality of channels or one of the plurality of contents (¶ [0026] and ¶ [0033]-[0035] for program or channel information is specified by a channel number, station name, a program name, a performer, a keyword or a category to be spoken by a user and recognized by a voice recognition unit; and Figures 3A-3B for displaying in each of subareas the video images including channel numbers 33, 34, 44 and 74 corresponding to each of channel candidates, channel numbers 33, 34, 44 and 74 are “reading items” to be spoken by a user and recognized by a voice recognition unit); and
a process of displaying, on the display, another content corresponding to the one of the plurality of channels or one of the plurality of contents on the basis of an uttered speech corresponding to the reading item (¶ [0002] for selecting program or channel information by using of voice recognition; Figure 8 and ¶ [0029] for user can quickly select any desired channel from the channel candidates being displayed in any other subareas in order to the television program of the selected channel is displayed in full screen mode, or say selected channel again if a right channel is not found).

Regarding claim 2, Kuboyama discloses the apparatus as discussed in the rejection of claim 1. Kuboyama further discloses wherein the control circuitry is configured to display, on the display, an image for requesting speech input for selection from the plurality of channels or the plurality of contents (Figures 3A-3B and 8).

Regarding claim 3, Kuboyama discloses the apparatus as discussed in the rejection of claim 2. Kuboyama further discloses wherein the image for requesting the speech input includes a descriptive text for requesting speech input of reading items that are displayed on the item images (channel numbers of Figures 3A-3B and 8).

Regarding claim 4, Kuboyama discloses the apparatus as discussed in the rejection of claim 3. Kuboyama further discloses wherein the descriptive text on the image for requesting the speech input includes a character in a same display mode as display modes of the reading items that are displayed on the item images (channel numbers of Figures 3A-3B and 8).

Regarding claim 7, Kuboyama discloses the apparatus as discussed in the rejection of claim 1. Kuboyama further discloses wherein the selected content is one of a broadcast program, a recorded program, or a distributed content that is distributed via Internet (¶ [0034]-[0035]).

Regarding claim 9, Kuboyama discloses the apparatus as discussed in the rejection of claim 3. Kuboyama further discloses wherein the reading items are one of a channel name or a content name (¶ [0026] and ¶ [0033]-[0035] for program or channel information is specified by a channel number, station name, a program name, a performer, a keyword or a category to be spoken by a user and recognized by a voice recognition unit).

Regarding claim 12, Kuboyama discloses the apparatus as discussed in the rejection of claim 1. Kuboyama further discloses wherein when the phrase is related to one of a name of a channel or a name of a program, the control circuitry performs a process of searching for one of a channel or a program, selecting a single program with highest priority that is based on one of a person or a time from among broadcast programs and recorded programs corresponding to one of a retrieved channel or a retrieved program, and displaying the selected program on the display (¶ [0033]-[0037]).

Regarding claim 18, Kuboyama discloses the apparatus as discussed in the rejection of claim 1. Kuboyama further discloses wherein the control circuitry is configured to perform a process of displaying the item images on the display for a predetermined time (¶ [0009]-[0013], ¶ [0027], ¶ [0030], ¶ [0035] and ¶ [0038]-[0040]).

Regarding claim 20, all limitations of claim 20 are analyzed and rejected corresponding to claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuboyama et al (US 2007/0118382) in view of Shin et al (US 2014/0196091).
Regarding claim 5, Kuboyama discloses the apparatus as discussed in the rejection of claim 1. Kuboyama further discloses the control circuitry is configured to select one of the single channel or the single content in accordance with priority that is based on a result of voice recognition in terms of a category, a keyword, a program name or a performer (¶ [0036]-[0037]), but is silent about based on at least one of a viewing history and preference information on a user and time information.
Shin discloses a controller searches and selects broadcast channels and contents matching the intention of user utterance based on at least one of a viewing history and preference information on the user and time information (¶ [0011]-[0015], ¶ [0099]-[0100] and ¶ [0148]-[0150]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Kuboyama system with the teaching of Shin, so to enhance system with providing contents according to user preferences in the benefits of improving user viewing experience.

Regarding claim 6, Kuboyama in view of Shin discloses the apparatus as discussed in the rejection of claim 5. The combined system further discloses wherein the control circuitry is configured to perform a process of displaying item images in ascending order of priority (Kuboyama’s Figures 2, 3A, 6 and 8).

Regarding claim 8, Kuboyama discloses the apparatus as discussed in the rejection of claim 7. Kuboyama further discloses receiving circuitry configured to receive a broadcast program that is transmitted from a broadcast station (¶ [0026] and ¶ [0034]-[0035]), but is silent about communication circuitry configured to receive a distributed content that is distributed via Internet.
Shin discloses a display apparatus (Figure 2) includes a receiving unit that receives a broadcast program that is transmitted from a broadcast station; and a communication unit that receives a distributed content that is distributed via Internet (¶ [0077]-[0079]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Kuboyama system with the teaching of Shin, so to expand system to a capability of receiving and processing a variety of contents to improve user viewing experience.

Regarding claim 19, Kuboyama discloses the apparatus as discussed in the rejection of claim 1. Kuboyama is silent about to display, on the item images, information indicating one of broadcast states or viewing states of the respective contents.
Shin discloses displaying, on the item images, information indicating one of broadcast states and viewing states of the respective contents (Figures 8B and 9D).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Kuboyama system with the teaching of Shin, so to enhance user viewing experience.

Claims 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuboyama et al (US 2007/0118382) in view of Kim et al (US 2017/0214960).
Regarding claim 10, Kuboyama discloses the apparatus as discussed in the rejection of claim 1. Kuboyama further discloses displaying an image of external input that is selected by speech input from the user on the display unit (Figures 3A-3B and 8), but is silent about when the phrase is related to one of external input or an application, displaying item images indicating one of names of standards of retrieved external input, names of external apparatuses as external input sources, or names of applications on the display, and thereafter displaying an image of one of external input or an application that is selected by speech input on the display.
Kim discloses when the phrase is related to one of external input or an application, displaying item images indicating one of names of standards of retrieved external input, names of external apparatuses as external input sources, or names of applications on the display, and thereafter displaying an image of one of external input or an application that is selected by speech input on the display (Figure 6; ¶ [0158]-[0168]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Kuboyama system with the teaching of Kim, so to enhance system with a capability of subscribing and receiving contents from a variety of content providers for user convenience.

Regarding claim 14, Kuboyama discloses the apparatus as discussed in the rejection of claim 1. Kuboyama is silent about the control circuitry is configured to start a speech reception process in response to a signal from an external operation terminal, and the speech reception process is performed by a microphone included in the external operation terminal.
Kim discloses the control circuitry is configured to start a speech reception process in response to a signal from an external operation terminal, and the speech reception process is performed by a microphone included in the external operation terminal (¶ [0072]-[0074]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Kuboyama system with the teaching of Kim, so to an alternative way of receiving voice input as a matter of designed choices.

Regarding claim 15, Kuboyama in view of Kim discloses the apparatus as discussed in the rejection of claim 14. The combined system further discloses wherein the external operation terminal is one of a remote controller and a mobile terminal that includes one of a physical key and a virtual key for performing operation of starting the speech reception process (taught by Kim; ¶ [0073]-[0074]).

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuboyama et al (US 2007/0118382) in view of Lawrence et al (US 2019/0281341).
Regarding claim 11, Kuboyama discloses the apparatus as discussed in the rejection of claim 1. Kuboyama further discloses displaying one of the selected content or a content that is being broadcasted on the selected channel (¶ [0028], ¶ [0035] and ¶ [0037]-[0040]), but is silent about when a power supply of the display is turned off, the control circuitry performs a process of turning on the power supply of the display.
Lawrence discloses when a power supply of the display unit is turned off, the control unit performs a process of turning on the power supply of the display unit, and thereafter displaying one of the selected content and a content that is being broadcasted on the selected channel (Figures 8-9).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Kuboyama system with the teaching of Lawrence, so to enhance system with a capability of automatically turning on the TV to display requested content according to user’s utterance for user convenience.

Regarding claim 17, Kuboyama discloses the apparatus as discussed in the rejection of claim 1. Kuboyama is silent about the content is an audio content, and the process of displaying the selected content on the display is a process of displaying an image representing the audio content on the display.
Lawrence discloses the content is an audio content, and the process of displaying the selected content on the display unit is a process of displaying an image representing the audio content on the display unit (¶ [0031]-[0034], ¶ [0052], ¶ [0060]-[0061] and ¶ [0070]-[0072]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Kuboyama system with the teaching of Lawrence, so to enhance system with a capability of processing and displaying not only video content but also audio content.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kuboyama et al (US 2007/0118382) in view of Lu et al (US 2019/0147058).
Regarding claim 13, Kuboyama discloses the apparatus as discussed in the rejection of claim 1. Kuboyama is silent about to reduce priority of a program that is already viewed by the user as compared to priority of a content that is not yet viewed. 
Lu discloses reducing priority of a program that is already viewed by the user as compared to priority of a content that is not yet viewed (¶ [0102]-[0107]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Kuboyama system with the teaching of Lu, so to providing contents to a user with a better complies with user viewing history.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kuboyama et al (US 2007/0118382) in view of Park et al (US 2019/0342727).
Regarding claim 16, Kuboyama discloses the apparatus as discussed in the rejection of claim 1. Kuboyama is silent about when the phrase designates an external device that is not activated, the control circuitry performs a process of activating the external device and displaying a home screen of the external device on the display.
Park discloses when the phrase designates an external device that is not activated, the control circuitry performs a process of activating the external device and displaying a home screen of the external device on the display (¶ [0292]-[0306]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Kuboyama system with the teaching of Park, so to enhance system with a capability of activating and displaying external device’s home screen information in the benefits of improving user viewing experience.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421